Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments and amendments received 11/22/2021 have been fully considered.  
with regard to 35 U.S.C. § 102, the rejection has been withdrawn.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10, 764, 628 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter (See table below): 


Instant app. 16/861,501
1. (New) A method comprising: receiving, by a networked digital video recorder (nDVR) computing device remote from a digital video recorder (DVR), a request to record a future scheduled program; causing at least some of the program to be recorded by an nDVR storage; receiving a request for playback of the program; and causing, based on the request for playback of the program, playback of the program using a first portion of the program recorded at the nDVR storage and a second portion of the program recorded in a temporary buffer of the DVR.
US Patent No. 10, 764, 628 B2 
1. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a digital video recorder (DVR), a request to record a future scheduled program; and based on the request and an occurrence of a scheduled transmission time of the scheduled program: record, via networked digital video recorder (nDVR) storage, the scheduled program, and instruct, based on a determination that the DVR has an unused tuner that is unused during transmission of the scheduled program, the DVR to tune the unused tuner of the DVR to the scheduled program while the scheduled program is being recorded via the nDVR storage.
6. The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive an nDVR playback request to begin playback of the scheduled program; and cause, using a first portion of the scheduled program from the nDVR storage and a second portion of the scheduled program from a temporary buffer of the DVR, the playback of the scheduled program.

3. (New) The method of claim 1, further comprising: determining that a playback start point of the program is part of the second portion of the program recorded in the temporary buffer of the DVR, wherein the causing playback comprises causing playback of the program starting at the playback start point from the temporary buffer of the DVR.
2. The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive an nDVR playback request to begin playback of the scheduled program while the scheduled program is being recorded; and determine, based on the nDVR playback request, whether a start point of the scheduled program is in a temporary buffer of the DVR.


4. (New) The method of claim 1, further comprising: determining that a playback start point of the program is not part of the second portion of the program that is 


3. The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive a user request to begin playback of the scheduled program while the scheduled program is being recorded; determine that a first portion of the scheduled program is available in a temporary buffer of the DVR; cause playback of the first portion of the scheduled program from the temporary buffer; determine a gap in the scheduled program in the temporary buffer; and send, to the DVR, a second portion of the 

7. The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive an nDVR playback request to begin playback of the scheduled program; and based on the nDVR playback request: determine a limit of a temporary buffer of the DVR, wherein the temporary buffer is configured to automatically record content currently tuned to by the DVR; and cause, based on the limit being sufficient for the scheduled program, the scheduled program to be sent to the DVR for playback.
7. (New) The method of claim 1, further comprising: causing, based on a determination that the DVR has an unused tuner, the DVR to tune the unused tuner to the program while the at least some of the 



Claims 8-15 list all similar elements of claims 1-2, 1, 3-7.  Therefore, the supporting rationale of the rejection to claims applies 1-2, 1, 3-7 equally as well to claims 8-15.
Claims 16-20 list all similar elements of claims 1-5.  Therefore, the supporting rationale of the rejection to claims applies 1-5 equally as well to claims 16-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL T TEKLE/Examiner, Art Unit 2481